Plaintiff in error was convicted of assault with intent to commit manslaughter. Certain testimony was admitted over his objection, but as it appears to have been part of the resgestae, the court was without error in admitting it. The testimony was in conflict. The defendant had the advantage so far as the number of witnesses was concerned, but there was by the testimony of two witnesses, sufficient evidence, if true, to sustain the verdict. Whether this evidence was true, was a question for the jury. They had the witnesses before them and heard them testify, and the trial judge, who had like opportunity, declined to set aside the verdict. Upon the testimony disclosed by the record, most of which was reduced to narrative form in an apparently hurried and haphazard manner, embracing also numerous clerical errors impairing its intelligibility, we would not be authorized to hold that the trial judge was in error in denying the motion for new trial.
Affirmed.
TERRELL, C. J., AND ELLIS, J., concur.
WHITFIELD, P. J., AND STRUM AND BUFORD, J. J., concur in the opinion and judgment. *Page 485